                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:                                           :
                                                 :      Case No.: 18-61773
   Johntory Reese                                :      Chapter 13
   Janice Kay Reese                              :      Judge Russ Kendig
                                                 :      ***********************
         Debtor(s).                              :

 OBJECTION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF
     STANWICH MORTGAGE LOAN TRUST F TO MODIFICATION OF THE
               CONFIRMED PLAN (DOCKET NUMBER 107)

         Wilmington Savings Fund Society, FSB, as trustee of Stanwich Mortgage Loan Trust F

("Creditor"), by and through its mortgage servicing agent Carrington Mortgage Services, by and

through its undersigned counsel, objects to the currently proposed Modification of Chapter 13

Plan ("Plan") filed by Johntory Reese and Janice Kay Reese (collectively, ''Debtor'') as follows:

   1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

         commonly known as 78 S Trimble Rd., Mansfield, OH 44906 ("Property").

   2. Creditor is the transferee of Proof of Claim number 13 in the amount of $84,639.89. This

         amount includes a pre-petition arrearage in the amount of $3,361.75.

   3. Creditor objects to Debtor's Plan to the extent that it fails to account for the conduit

         mortgage payments to Creditor during the proposed period of suspended plan payments.

   4. As a result, Debtor's Plan fails to meet the requirements of 11 U.S.C. §1325(a)(5) as it

         fails to provide for a secured claim.




20-009304_JDD1



18-61773-rk       Doc 111      FILED 08/21/20        ENTERED 08/21/20 13:13:12         Page 1 of 3
     WHEREFORE, Creditor respectfully requests that the Court deny the Debtor's currently

     proposed Modification of the Plan.


                                               Respectfully submitted,

                                                /s/Stephen R. Franks
                                               Stephen R. Franks (0075345)
                                               Edward H. Cahill (0088985)
                                               Adam B. Hall (0088234)
                                               John R. Cummins (0036811)
                                               Karina Velter (94781)
                                               Sarah E. Barngrover (28840-64)
                                               Manley Deas Kochalski LLC
                                               P.O. Box 165028
                                               Columbus, OH 43216-5028
                                               Telephone: 614-220-5611
                                               Fax: 614-627-8181
                                               Attorneys for Creditor
                                               The case attorney for this file is Stephen R.
                                               Franks.
                                               Contact email is srfranks@manleydeas.com




20-009304_JDD1



18-61773-rk   Doc 111    FILED 08/21/20     ENTERED 08/21/20 13:13:12          Page 2 of 3
                                CERTIFICATE OF SERVICE

       This is to certify that on August ___,
                                          21 2020, a true and accurate copy of the foregoing
Objection of Wilmington Savings Fund Society, FSB, as trustee of Stanwich Mortgage Loan
Trust F to the Modification of Confirmed Plan was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Dynele L Schinker-Kuharich, Chapter 13 Trustee, dlsk@Chapter13Canton.com

   Giancarlo Variola, Attorney for Johntory Reese and Janice Kay Reese,
   capleavariola@yahoo.com

and on the below listed parties by regular U.S. mail, postage prepaid:

   Johntory Reese, 78 S Trimble Road, Mansfield, OH 44906

   Janice Kay Reese, 78 S. Trimble Road, Mansfield, OH 44906

   Johntory Reese and Janice Kay Reese, 78 S Trimble Rd, Mansfield, OH 44906

   Richland County Treasurer, 50 Park Avenue East, Mansfield , OH 44902



                                                       /s/Stephen R. Franks




20-009304_JDD1



18-61773-rk     Doc 111     FILED 08/21/20       ENTERED 08/21/20 13:13:12          Page 3 of 3
